Citation Nr: 0945022	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  03-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for nerve damage of the 
left arm with resultant left fifth finger amputation.

2. Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from March 1952 to March 1957, 
June 1957 to March 1960, and April 1960 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, the Veteran appeared at a hearing at the RO before the 
undersigned.

In June 2008, the Board remanded for further development of 
the issues on appeal.  The Board instructed the RO to send 
the Veteran a letter complying with the requirements set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) for 
his claim for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine.  An August 
2008 letter complying with the Board's instruction was sent 
to the Veteran.  The Board also requested that the RO obtain 
records from Fort Dix during the Veteran's service, 
outstanding VA treatment records, and records Drs. Dorfner 
and Patel.  Outstanding VA treatment records were associated 
with the claims folder as were records from Drs. Dorfner and 
Patel.  In January 2009, the National Personnel Records 
Center (NPRC) indicated that no records from Ft. Dix were 
found after conducting a search.  Also, the Board instructed 
the RO to provide the Veteran an examination for his service 
connection claim.  He was provided an examination in January 
2009.  Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [noting where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that nerve damage of the left arm with resultant left fifth 
finger amputation is related to service. 

2.  Degenerative joint disease of the cervical spine has been 
manifested by no more than moderate strain and no more than 
moderate limitation of motion.  It has not been productive of 
any incapacitating episodes within the past 12 months or 
ankylosis.


CONCLUSIONS OF LAW

1.  Nerve damage of the left arm with resultant left fifth 
finger amputation was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.  

2.  The criteria for an evaluation a rating in excess of 20 
percent for degenerative joint disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5290, 5293 (2002 and 2003), 5237, 5242, 5243, 4.120, 
4.124, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim and an increased 
rating claim in letters from the RO dated in September 2002, 
December 2003, September 2004, October 2004, March 2007, and 
August 2008. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letters, in which the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "[r]elevant records 
from any Federal agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  See e.g.  the March 2007 VCAA letter at 
page 5.  With respect to private treatment records, the 
letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See e.g.  the March 2007 VCAA letter at page 5.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the March 2007 letter at page 2.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b) (1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's claims, element (1) is not at 
issue, and he was notified of elements (2), (3), (4), (5), in 
various letters including those dated in March 2007 and 
August 2008.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
diagnostic codes related to the cervical spine disability in 
the August 2008 letter.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

The Board is, of course, aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  While the 
September 2002 letter was sent prior to the May 2003 rating 
decision, the other notice letters were sent subsequent to 
the rating decision.  However, after the December 2003, 
September 2004, October 2004, March 2007, and August 2008 
VCAA letters were issued, the Veteran's claims were 
readjudicated in the July 2009 supplemental statement of the 
case, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to those VA notices.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, VA and private 
outpatient medical records, and has provided him with VA 
examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  
He exercised the option of a personal hearing and was 
afforded one in December 2007 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Nerve Damage of the Left Arm with Resultant Left Fifth Finger 
Amputation

The Veteran contends that his nerve damage of the left arm 
with resultant left fifth finger amputation is due to an auto 
accident in service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Veteran has a current disability.  The March 2003 VA 
examination report noted a diagnostic impression of 
amputation from the proximal interphalangeal joint of the 
left little finger. 

Service treatment records show that the Veteran complained of 
left arm soreness and stiffness in the left wrist in June 
1967.  Additionally, he was involved in an automobile 
accident in August 1971.  Records show that he complained of 
left sided pain.  The examination report at service discharge 
in March 1972 showed a normal upper extremity evaluation.  

Post-active service records dated from March to April 1989 
noted complaints of left forearm and hand pain; diagnoses of 
neuroproxia and carpal tunnel syndrome were noted.  

VA afforded the Veteran an examination in January 2009 for 
which the claims folder was reviewed.  The examiner noted 
that the Veteran had an unusual nerve injury causing his 
finger to go into a flexure spasm or flexure deformity of the 
fifth finger.  The Veteran was given the option to surgically 
straighten it, fuse the joint, or have it amputated.  The 
Veteran opted to have amputation of the fifth finger of the 
left hand at the proximal interphalangeal joint (PIP).  Based 
on the evidence of record, the examiner opined that the 
surgery was a viable option given the amount of nerve damage 
causing the flexion deformity of the finger.  He added that 
it was at least as likely as not that it was secondary to the 
nerve damage during service.  The examiner stated that the 
disability should be attributable to the injury that occurred 
in service as nerve damage.  

The same examiner added two addendums in June 2009 to his 
January 2009 report.   In the first addendum to his 
examination report, the examiner noted that he reviewed the 
claims folder and that there was clear documentation of a 
spontaneous radial nerve neuropathy that occurred in April 
1988-1989.  The Veteran's symptoms were an inability to 
straighten the left fifth finger.  The examiner noted that 
the radial nerve innervates or supplies the muscles required 
to extend the finger.  The examiner found that based upon 
service treatment records, which were mainly the 1988-1989 
records, the Veteran had a radial nerve injury, spontaneous 
radial nerve damage, or radial neuropathy.  He concluded that 
it was at least as likely as not that the radial neuropathy 
was service connectable.  The examiner further noted that the 
deformity of the hand or finger of the left fifth finger was 
based upon lack of strength in the muscles supplied by the 
radial nerve, and as such, it was as least as likely as not 
that amputation of the PIP joint of the left finger was 
secondary to service-connected radial neuropathy.  

The same examiner indicated that he wished to revise his 
earlier opinions later that same day in June 2009.  Based 
upon further review of the records, the examiner pointed out 
that he had just realized that the Veteran had been 
discharged from service in 1972.  The examiner noted that the 
Veteran had been released from service 18 years prior to 
developing radial nerve neuropathy.  The examiner indicated 
that the Veteran had been treated for radial nerve neuropathy 
at Fort Dix Hospital in 1988-1989 at which point, he had 
already been discharged from service.   He opined that it was 
less likely that the Veteran's neuropathy was related to any 
service-connected injury.  He indicated that review of 
service treatment records from 1968 to 1972 did not show any 
evidence of a trauma to the left hand.  While the left wrist 
injury was noted, there was no evidence of neuropathy.  

Based upon review of the evidence, the Board finds that 
service connection is not warranted.  There is no competent 
medical evidence that the Veteran's current disability is 
related to service.  While there was one complaint of left 
arm soreness in service and he was involved in an automobile 
accident in service, there is no indication that he has any 
residuals thereof and certainly no evidence that either 
incident is related to any current disability.  Any 
disability in service was acute and transitory, and resolved 
without residuals.  In this regard, the Board notes that the 
examination report at service discharge in March 1972 shows a 
normal upper extremity evaluation.  The first indication of a 
disability was not until over a decade and half after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Furthermore, there is no evidence which provides a link 
between current disability and service.  The VA examiner 
initially indicated that there was a nexus between disability 
and service but he, himself, later noted that his opinion was 
based on an inaccurate timeline (i.e. he believed that the 
Veteran was on active duty in 1988-1989 when in fact the 
Veteran had been discharged from service as of 1972).  In any 
case, after extensive review of the record, the VA examiner 
revised his opinion and specifically found that the Veteran's 
disability was not related to service.  The Board finds this 
report to be probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight. Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995). Therefore, the 
criteria for service connection for nerve damage of the left 
arm with resultant left fifth finger amputation have not been 
met.

The Board has carefully considered the Veteran's assertions 
that his disability resulted from his car accident in 
service.  In adjudicating this claim, the Board must assess 
the competence and credibility of the Veteran.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) [noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person].

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition because he does not have the requisite 
medical expertise. Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
the Veteran's contention that his current disability is 
related to his in-service car accident is not probative as to 
the issue of medical causation, and is therefore outweighed 
by the competent medical evidence.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Degenerative Joint Disease of the Cervical Spine

The Veteran essentially contends that his cervical spine 
disability is more disabling than contemplated by the current 
20 percent disability evaluation.  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the claims on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Traumatic 
arthritis is rated using DC 5010, which directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The regulations for rating disabilities of the spine were 
twice revised during the pendency of the Veteran's appeal, 
effective September 23, 2002, and effective September 26, 
2003. 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, limitation of motion of the 
cervical spine was rated as 10 percent when slight, 20 
percent when moderate, and a 30 percent disabling was 
warranted when severe.  38 C.F.R. Part 4, § 4.71a, DC 5290 
(2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  The Board 
observes that "moderate" is generally defined as "tending 
toward the mean or average amount or dimension".  "Severe" 
is generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.
Analysis

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted 
a 20 percent rating when it was moderate, with recurrent 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when 
the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).  Since DC 5293 contemplates limitation 
of motion, a separate rating for limitation of motion cannot 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

Effective September 23, 2002, the rating criteria for 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion range of motion 
of the cervical spine is 340 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2). See also 38 C.F.R. § 4.71a, Plate V.

It has not been contended or shown in this case that the 
Veteran has demonstrable deformity of a vertebral body (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the cervical spine (DC 5287).   Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5290, a higher rating 
of 30 percent was warranted for severe limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a, DC 5290.  On VA 
examination in October 2002, the Veteran demonstrated 
cervical spine forward flexion from 0 to 30 degrees, 
extension from 0 to 20 degrees, lateral rotation from 0 to 25 
degrees bilaterally, and lateral flexion from 0 to 25 degrees 
bilaterally.  On VA examination in September 2004, the 
Veteran demonstrated cervical spine forward flexion from 0 to 
30 degrees, extension from 0 to 10 degrees, lateral rotation 
from 0 to 20 degrees, and lateral flexion from 0 to 20 
degrees.  On VA examination in March 2007, the Veteran 
demonstrated cervical spine forward flexion from 0 to 20 
degrees, extension from 0 to 10 degrees, lateral rotation 
from 0 to 25 degrees bilaterally, and lateral flexion from 0 
to 25 degrees bilaterally.  Based upon the ranges of motion 
recorded at the above examinations, the Board finds that the 
Veteran's range of motion does not warrant a higher rating 
than the current 20 percent evaluation as he has demonstrated 
moderate limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5290 (2002).

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's cervical spine 
disability fails to satisfy the requirements for a rating in 
excess of 20 percent.  According to the new regulations, his 
ranges of motion do not meet the requirements for a higher 
rating of 30 percent:  forward flexion of the cervical spine 
to 15 degrees or less.  Nor has he demonstrated favorable 
ankylosis of the entire cervical spine.  See 38 C.F.R. § 
4.71a, DC 5237 (2009).  Thus, the new schedular criteria of 
DC 5237 cannot serve as a basis for a rating in excess of 20 
percent.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports.  The October 2002 VA examiner noted 
grossly 5/5 power in the hands, wrist flexors, wrist 
extensors, triceps, biceps, and abductors of the shoulders.  
He had a positive Allison sign. The September 2004 VA 
examiner noted tenderness and spasms of the cervical spine.  
On neurological evaluation, there was some decreased pinprick 
sensation on the outer aspect of the left upper extremity, 
deep tendon reflexes were symmetrical, motor testing revealed 
some weakness of the left hand grip 4+/5, otherwise deltoid, 
biceps, brachial radialis, and intrinsic hand muscles were 
5/5.  The examiner indicated that there was cervical 
strain/sprain syndrome with cervical radicular features with 
no instability of the cervical spine region.  There was 
evidence suggesting a mild to moderate reduction in endurance 
in the left upper extremity.  The March 2007 VA examiner 
noted that on neurological evaluation, there was a positive 
Tinel's sign over the median nerves, hand grip strength was 
diminished at 4/5, positive Phalen's sign at the wrist, deep 
tendon reflexes were symmetrical, and sensory examination was 
positive for carpal tunnel syndrome (which was determined not 
to be related to cervical spine disability).  There was no 
atrophy.  These findings do not demonstrate severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  The Veteran is, thus, not entitled to a 
rating in excess of 20 percent for his cervical spine 
disability under the criteria of DC 5293, as in effect prior 
to September 23, 2002.  In any case, the Board notes that the 
Veteran receives a separate 20 percent rating for his 
cervical radiculopathy of the left upper extremity.  He has 
not expressed disagreement with that evaluation and issue is 
not on appeal. 

The rating criteria for limitation of motion and cervical 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a rating of 40 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
March 2007 VA examiner noted that there had been no 
incapacitating episodes in the last 12 months.  As such, 
there is no basis to assign a rating in excess of the current 
20 percent rating under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in October 2002, the Veteran demonstrated 
cervical spine forward flexion from 0 to 30 degrees, 
extension from 0 to 20 degrees, lateral rotation from 0 to 25 
degrees bilaterally, and lateral flexion from 0 to 25 degrees 
bilaterally.  On VA examination in September 2004, the 
Veteran demonstrated cervical spine forward flexion from 0 to 
30 degrees, extension from 0 to 10 degrees, lateral rotation 
from 0 to 20 degrees, and lateral flexion from 0 to 20 
degrees.  On VA examination in March 2007, the Veteran 
demonstrated cervical spine forward flexion from 0 to 20 
degrees, extension from 0 to 10 degrees, lateral rotation 
from 0 to 25 degrees bilaterally, and lateral flexion from 0 
to 25 degrees bilaterally.  The requirements for a higher 
rating under the general rating formula - forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine - are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2009).

As to neurological manifestations, the Board notes that the 
Veteran exhibits neurological symptoms and as noted above he 
is currently in receipt of a separate 20 percent rating for 
his cervical radiculopathy of the left upper extremity.  He 
has not expressed disagreement with that evaluation and issue 
is not on appeal. 

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The March 2007 VA examination report noted 
that there were no additional loss of range of motion due to 
pain, fatigue, weakness, or incoordination on repetitive 
testing.  Additionally, there is no evidence that the 
cervical spine is limited in motion to such a degree to 
warrant an increased rating.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted

Finally, the Veteran has not needed frequent hospitalization 
for his disability and no objective evidence suggests it 
markedly interfere with employment.  The record shows that 
the Veteran is not able to work due to his hand disability 
and not his service-connected cervical spine disability.  In 
any case, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for nerve damage of the left arm with 
resultant left fifth finger amputation is denied. 

A rating in excess of 20 percent for degenerative joint 
disease of the cervical spine is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


